DETAILED ACTION
This final rejection is responsive to the amendment filed on 29 December 2020.  Claims 1-19 are pending.  Claims 1, 18, and 19 are independent claims.  Claims 1, 2, and 4-19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 12-13) that Rosenberg does not teach the newly amended claims limitations.  Specifically, Rosenberg does not teach “the feature of ‘detect that operations by the plurality of users are the same and are performed at the same time, wherein the operations by the plurality of users are detected to be the same in a case where a same gesture is performed by the plurality of users at the same time,’ as recited in amended independent claim 1.”
Examiner respectfully disagrees.  As provided below, Rosenberg teaches a plurality of users acting on the pointer at the same time.  The users are applying a force to the pointer which is interpreted as the same gesture, i.e. moving the pointer.  Accordingly, Rosenberg teaches the newly amended limitations. 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 6, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2016/0170616 A1) hereinafter known as Rosenberg.

Regarding independent claim 1, Rosenberg teaches:
a control unit configured to: recognize a plurality of users;  (Rosenberg: Fig. 1 and ¶[0063]; Rosenberg teaches a system which communicates with plurality of users.)
detect operation, by each user of the plurality of users, on a display surface where an image is displayed; and  (Rosenberg: Fig. 2 and ¶[0050]; Rosenberg teaches displaying a graphical pointer.  ¶[0087]-¶[0090] further teach that each user is able to apply a force to the pointer.)
detect that operation by the plurality of users are the same and are performed at the same time, wherein the operations by the plurality of users are detected to be the same in a case where a same gesture is performed by the plurality of users at the same time; and  (Rosenberg: ¶[0087]-¶[0090]; Rosenberg further teaches that each user is able to apply a force to the pointer.  ¶[0087] and ¶[0091] further teach computing a resultant motion of the pointer as a result of the collective forces.  In other words, plurality of users are acting on the pointer at the same time.  Moreover, the users applying force to the pointer which is interpreted as the same gesture, i.e. moving a pointer.)
control to output feedback on the image displayed on the display surface based on the detection that the operations by the plurality of users are the same and are performed at the same time.  (Rosenberg: Fig. 2 and ¶[0050] and ¶[0069]; Rosenberg teaches displaying a graphical pointer.  ¶[0087]-¶[0090] further teach that each user is able to apply a force to the pointer.  ¶[0091] teaches the resultant motion of the pointer.)




claim 2, Rosenberg further teaches:
The information processing apparatus according to claim 1 (as cited above), wherein the control unit is further configured to output a determined feedback that acts on all images displayed on the display surface in a case where the detected operations by the plurality of users are all the same and are performed at the same time.  (Examiner note: the instant specification defined (¶[0040]) “same time” as substantially at the same time, i.e. within a certain period of time.  Rosenberg: Fig. 2 and ¶[0050]; Rosenberg teaches only displaying a graphical pointer.  ¶[0087]-¶[0090] further teach that each user is able to apply a force to the pointer.  ¶[0046], ¶[0140], and ¶[0193] further teach the users applying the force at the same time.)




Regarding claim 6, Rosenberg further teaches:
The information processing apparatus according to claim 2 (as cited above), wherein the plurality of users are all users who operate onto the display surface.  (Rosenberg: Fig. 1 and ¶[0063]; Rosenberg teaches a system which communicates with plurality of users.  ¶[0087]-¶[0090] further teach that each user is able to apply a force to the pointer.  ¶[0046], ¶[0140], and ¶[0193] further teach the users applying the force at the same time.)




Regarding claim 12, Rosenberg further teaches:
The information processing apparatus according to claim 2 (as cited above), wherein as the determined feedback that acts on the all images displayed on the display surface, the control unit is further configured to perform a display control that temporarily moves the all images.  (Rosenberg: Fig. 2 and ¶[0050] and ¶[0069]; Rosenberg teaches displaying a graphical pointer.  ¶[0087]-¶[0090] further teach that each user is able to apply a force to the pointer.  ¶[0091] teaches the resultant motion of the pointer.)




Regarding independent claims 18 and 19, these claims recite an information processing method and a program that perform the functions of the apparatus of independent claim 1; therefore, the same rationale for rejection applies.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Goldberg (US 2003/0079218 A1) hereinafter known as Goldberg.

Regarding claim 3, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 3.


wherein the all images displayed on the display surface include a display object and a background image.  (Goldberg: Fig. 3C and ¶[0030]; Goldberg teaches displaying an object (planchette) and a background image.)

Rosenberg and Goldberg are in the same field of endeavor as the present invention, as the references are directed to the plurality of users controlling interface objects simultaneously.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with the interface displaying an object and a background image as taught in Goldberg.  Rosenberg already teaches displaying an object.  However, Rosenberg does not explicitly teach the interface displaying an object and a background image.  Rosenberg provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Rosenberg to include teachings of Goldberg because the combination would allow the object to relate to the background imagery, as suggested by Goldberg: ¶[0030].








Regarding claim 4, Rosenberg in view of Goldberg further teaches the information processing apparatus according to claim 3 (as cited above).

Rosenberg further teaches:
wherein the operation is performed onto a no-display-object region on the display surface.  (The instant specification defines (¶[0035]) a “no-display-object region” as a region where a display object is not displayed on the display surface.  Accordingly, Rosenberg: Figs. 2-3; Rosenberg teaches pushing the object to edges of the display where the object is not yet displayed.)







Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Ohgishi (US 2011/0167352 A1) hereinafter known as Ohgishi.

Regarding claim 5, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 5.

However, Ohgishi teaches:
wherein the plurality of users are all users that exist around the display surface.  (Ohgishi: Fig. 9A and ¶[0100]; Ohgishi teaches an interface where the plurality of users are positioned around.)

Rosenberg and Ohgishi are in the same field of endeavor as the present invention, as the references are directed to the plurality of users performing simultaneous operations.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with the plurality of users being positioned around the display surface as taught in Ohgishi.  Rosenberg already teaches plurality of users operating on an object simultaneously.  However, Rosenberg does not explicitly teach the plurality of users being positioned around the display surface.  Ohgishi provides this additional functionality.  In (Ohgishi: ¶[0039])  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Rosenberg to include teachings of Ohgishi because the combination would allow the plurality of users to operate on the same content more efficiently.







Regarding claim 7, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 7.

However, Ohgishi teaches:
wherein the plurality of users are all operating users who exist around the display surface and meet a determined condition.  (The instant specification does not define “predetermined condition”.  Accordingly, Ohgishi: Fig. 9A and ¶[0100]; Ohgishi teaches an interface where the plurality of users are positioned around.  The condition may be interpreted as the users interacting with the interface.)

Rosenberg and Ohgishi are in the same field of endeavor as the present invention, as the references are directed to the plurality of users performing simultaneous operations.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with the plurality of users being positioned around the display surface as taught in Ohgishi.  Rosenberg already teaches plurality of users operating (Ohgishi: ¶[0039])  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Rosenberg to include teachings of Ohgishi because the combination would allow the plurality of users to operate on the same content more efficiently.



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Nagao (US 2016/0191875 A1) hereinafter known as Nagao.

Regarding claim 8, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 8.

However, Ohgishi teaches:
wherein as the determined feedback that acts on the all images displayed on the display surface, the control unit is further configured to perform a display control that rotates the all images about a center of the display surface.  (Examiner note: the instant specification defined (¶[0040]) “same time” as substantially at the same time, i.e. within a certain period of time.  Accordingly, Nagao: Figs. 7 and 14A-14B; Nagao teaches rotating an image when another user uses a pointing device on a screen.)
Nagao: ¶[0076].



Regarding claim 9, Rosenberg in view of Nagao further teaches the information processing apparatus according to claim 8 (as cited above).

Nagao further teaches:
wherein a rotation angle is changed based on a number of the plurality of users and an arrangement of the plurality of users.  (Nagao: Figs. 7 and 14A-14B; Nagao teaches rotating an image when another user uses a pointing device on a screen.  The angle is determined based on the number of users and where they are positioned.)



Regarding claim 10, Rosenberg in view of Nagao further teaches the information processing apparatus according to claim 8 (as cited above).

Nagao further teaches:
wherein the rotation angle is changed based on a shape of the display surface.  (Nagao: Figs. 7 and 14A-14B and ¶[0076]; Nagao teaches the image being projected as a square and the square being rotated 45 degrees.) 



Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Asbhar (US 2011/0078571 A1) hereinafter known as Asbhar.

Regarding claim 11, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 10.

However, Asbahr teaches:
wherein as the determined feedback that acts on the all images displayed on the display surface, the control unit is further configured to perform a display control that clears the all images.  (Asbahr: Figs. 25-27; Asbahr teaches multiple users synchronizing their inputs in multiplayer mode.  Furthermore, Fig. 3 and ¶[0039]-¶[0040] teach removing an object from display when a users’ input is not synchronized with a music beat.)

Rosenberg and Asbahr are in the same field of endeavor as the present invention, as the references are directed to the plurality of users performing simultaneous operations to control an object.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with removing the displayed object from the screen based on the operation as taught in Asbahr.  Rosenberg already teaches plurality of users operating on an object simultaneously.  However, Rosenberg does not explicitly teach removing the displayed object from the screen based on the operation.  Asbahr provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Rosenberg to include teachings of Asbahr because the combination would allow notifying the user regarding the result of their inputs.




Regarding claim 16, Rosenberg further teaches the information processing apparatus according to claim 2 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 5.

However, Asbahr teaches:
wherein the control unit is further configured to: determine whether the operations by the plurality of users are the same and are performed at the same time which corresponds to a timing of a played music; and output, based on the determination, determined feedback that acts on the all images displayed on the display surface.  (Asbahr: ¶[0032]; Asbahr teaches providing a visual response to musically synchronized touch inputs.  Fig. 3 and ¶[0036]-¶[0038] further teaches that a moving object may be changed with a music synchronous user input.  Moreover, Figs. 25-27 and ¶[0097] teach multiple users synchronizing their inputs in multiplayer mode.)

Rosenberg and Asbahr are in the same field of endeavor as the present invention, as the references are directed to the plurality of users performing simultaneous operations to control an object.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with the plurality of users performing the operation at a predetermined timing corresponding to played music as taught in Asbahr.  Rosenberg already teaches plurality of users operating on an object simultaneously.  However, Rosenberg does not explicitly teach the plurality of users performing the operation at a predetermined timing corresponding to played music.  Asbahr provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Rosenberg to include teachings of Asbahr because the combination would allow the system to be used in game or therapy applications, as suggested by Asbahr: ¶[0112].



Regarding claim 17, Rosenberg in view of Asbahr further teaches the information processing apparatus according to claim 16 (as cited above).

Asbahr further teaches:
wherein the control unit is further configured to: determine that a timing of an operation by at least one user of the plurality of users is different from the timing of the played music; determine an operation failure based on the determination that the timing of the operation by the at least one user of the plurality of users is different from the timing of the played music; and output a display on the display surface to notify the plurality of users of the operation failure.  (Failure is not explicitly defined by the claims.  Accordingly, Asbahr: ¶[0040]; Asbhar teaches determining if the user input (a tap) was not synchronized with the beat, then changing the color or size of the moving object.)



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Kwak (US 2014/0237403 A1) hereinafter known as Kwak.

Regarding claim 13, Rosenberg further teaches the information processing apparatus according to claim 12 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 13.

However, Kwak teaches:
wherein the control unit is further configured to perform the display control to display one of a ripple spreading on a water surface or a water flow on the display surface and the all images are shaken corresponding to one of the ripple on the water surface or the water flow.  (Kwak: Fig. 9B and ¶[0126]; Kwak teaches a user touching an icon and causing a ripple effect to emanate outward.)

Kwak: ¶[0013]-¶[0014].



Regarding claim 14, Rosenberg in view of Kwak further teaches the information processing apparatus according to claim 13 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 13.

However, Kwak teaches:
wherein the control unit is further configured to perform the display control in which one of the ripple on the water surface or the water flow spread on the display surface avoids a real object placed on the display surface.  (Kwak: Fig. 9B and ¶[0126]; Kwak teaches a user touching an icon and causing a ripple effect to emanate outward.  The ripples span outward from the icon and thus, avoid the icon.)



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Shibata (US 2015/0254809 A1) hereinafter known as Shibata.

Regarding claim 15, Rosenberg further teaches the information processing apparatus according to claim 12 (as cited above).

Rosenberg does not explicitly teach the limitations of claim 15.

However, Shibata teaches:
wherein in a case where timings of the detected operations by the plurality of users do not match, the control unit is further configured to: rotate the all images about a center of the display surface once and put all the images back after rotation.  (Shibata: Figs. 16-17; Shibata teaches adjusting the angle of the image on the display based on the plurality of users’ actions and further rotating back the image if the input by one or more users is not present.  This is presented in Fig. 16, which is a loop (i.e. a continuous process).  Fig. 18 further teaches that the process angles the images based on the input of different users.)

Shibata is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. provide a visual feedback based on an operation performed by a plurality of users at a substantially same time.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that allows a plurality of users to control an interface object simultaneously as taught in Rosenberg with rotating the image based on an operation by a plurality of users and rotating the image back when such operation is no longer present as taught in Shibata.  Rosenberg already Shibata: Figs. 16-18.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142